Citation Nr: 0423838	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities, pursuant to 
38 C.F.R. § 3.324, prior to August 25, 1983. 

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a left patella fracture and 
chondromalacia. 

3.  Entitlement to a rating in excess of 20 percent for 
service-connected residuals of a right patella fracture with 
meniscectomy and patellectomy from August 8, 1988, to January 
12, 2000. 

4.  Entitlement to a rating in excess of 30 percent for 
service-connected residuals of a right patella fracture with 
meniscectomy and patellectomy from January 13, 2000.

5.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
including as secondary to service-connected bilateral knee 
disability.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD
S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, assigning separate ratings at separate times for 
each knee and denying a 10 percent rating for multiple 
noncompensable service-connected disabilities.  The appeal 
also stems from a November 2002 rating decision, denying 
service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine, including as 
secondary to service-connected knee disabilities.

A brief recitation of the procedural history of this case is 
warranted.  After the veteran's file was lost, it was rebuilt 
in 1983.  In 1999, in conjunction with a 1991 petition to 
reopen the claim of service connection for each knee, the 
veteran submitted a copy of a VA letter, dated July 28, 1975, 
indicating that service connection had been established for 
fracture of the knees, that the disability was less than 10 
percent disabling, and that compensation was not payable.  

In the June 1999 rating decision, on the basis of the VA 
letter, the RO established an effective date of July 28, 
1975, for service connection of each knee. For the left knee, 
the RO assigned a noncompensable rating from July 28, 1975 to 
August 7, 1988 and a 10 percent rating from August 8, 1988.  
For the right knee, the RO assigned a noncompensable rating 
from July 28, 1975 to August 24, 1983, a 10 percent rating 
from August 25, 1983 to August 7, 1988, and a 20 percent 
rating from August 8, 1988.  The RO denied a 10 percent 
rating based on multiple, noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 prior to August 25, 1983 
(the effective date of the award of the 10 percent disability 
rating for the right knee). 

In January 2000, the veteran filed a notice of disagreement.  
That same month the RO furnished the veteran a statement of 
the case, addressing the separate ratings for each knee and 
the § 3.324 issue.  In March 2000, the veteran perfected his 
appeal of the issues by filing a substantive appeal.  In an 
October 2000 rating decision, while the appeal was pending, 
the RO increased the rating for the right knee disability to 
30 percent, effective from January 13, 2000. 

In July 2001, the veteran testified at a hearing before the 
Board Member who is participating in making the final 
determination of the claim.  As the result of a pre-hearing 
conference, the issues were limited to a rating in excess of 
10 percent for the left knee and a 10 percent rating for 
multiple noncompensable service-connected disabilities, 
pursuant to 38 C.F.R. § 3.324, prior to August 25, 1983.  

In October 2001, the Board remanded the case for additional 
procedural and evidentiary development.  In the remand, the 
Board included the issue of a rating in excess of 20 percent 
for the right knee as the issue had not been withdrawn and it 
remained in appellate status.  The Board referred the issue 
of service connection for a back disability to the RO for 
adjudication.  As for the additional development, the Board 
requested that the RO obtain VA medical records, the VA 
vocational rehabilitation folder, and records of the Social 
Security Administration (SSA).  The Board also requested that 
the veteran be scheduled for a VA orthopedic examination and 
that the RO comply with the Veterans Claims Assistance of Act 
of 2000 (VCAA) and issue a supplemental statement of the case 
(SSOC). 

The RO subsequently obtained VA medical and vocational 
records.  SSA reported that they were unable to locate any 
records.  The VA examination was conducted in March 2002 and 
SSOCs were issued in April 2002, September 2002, December 
2002, and March 2003.  As the development requested has been 
substantially completed, no further action by the RO is 
necessary to comply with the Board's remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  VA's compliance with the VCAA 
is separately addressed below. 

In a November 2002 rating decision, the RO denied service 
connection for a back disability.  In perfecting the appeal 
of this issue, the veteran requested a hearing before the 
Board.  In June 2003, the veteran testified before the Acting 
Board Member who is also participating in making the final 
determination of the claim.  In addition to the issue of 
service connection for a back disability, the veteran 
indicated that he was pursuing a rating in excess of 30 
percent for his right knee.  

As the appeal stems, in part, from the veteran's disagreement 
with the 20 percent rating for the right knee and as the RO 
has since assigned a 30 percent rating, the appeal includes 
the issue of a rating in excess of 30 percent, which is 
reflected in the issues on the first page of this decision. 

The issues of arthritis of the right knee and of separate 
ratings for the surgical scars of the right knee, raised by 
the record, are referred to the RO. 

For reasons expressed below, the issue of service connection 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine, including as secondary to 
service-connected bilateral knee disability, is being 
REMANDED to the RO for further development via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  Prior to September 30, 1977, the service-connected knee 
disabilities did not clearly interfere with normal 
employability. 

2.  From September 30, 1977, to August 24, 1983, the 
service-connected knee disabilities clearly interfered with 
normal employability.

3.  The left knee disability is manifested by functional loss 
due to pain with slight limitation of flexion and extension. 

4.  For the period from August 8, 1988, to January 12, 2000, 
the right knee disability was manifested by no more than 
moderate instability.

5.  Since January 13, 2000, the right knee disability has 
been manifested by no more than severe instability.

6.  The case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization due to service-connected disability as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Prior to September 30, 1977, the criteria for a 10 
percent rating for multiple noncompensable service-connected 
disabilities have not been met.  38 C.F.R. § 3.324 (2003).

2.  From September 30, 1977, to August 24, 1983, the criteria 
for a 10 percent rating for multiple noncompensable 
service-connected disabilities have been met.  38 C.F.R. 
§ 3.324 (2003).

3.  The schedular criteria for rating in excess of 10 percent 
for residuals of a left patella fracture and chondromalacia 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 
5003, 5260, 5261 (2003). 

4.  The schedular criteria for rating in excess of 20 percent 
for residuals of a right patella fracture with meniscectomy 
and patellectomy for the period from August 8, 1988 to 
January 12, 2000 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2003).   

5.  The schedular criteria for rating in excess of 30 percent 
for residuals of a right patella fracture with meniscectomy 
and patellectomy from January 13, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§  4.1, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2003).   

6.  Referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating for either knee is 
not warranted. 38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In this case, the RO's initial decision was made and the 
appeal was perfected prior to the enactment of the VCAA.  It 
is VA's position that Pelegrini is incorrect as it applies to 
a case where the initial RO decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

After the appeal had been perfected, the Board remanded the 
claim in October 2001 to the RO to ensure compliance with the 
VCAA.  In a November 2001 letter, the RO addressed the VCAA, 
notifying the veteran of the evidence necessary to 
substantiate his claim, namely, evidence that the 
disabilities had increases in severity.  The RO also notified 
the veteran that VA would obtain VA records and SSA records 
and that he should provide information about other records, 
such as private medical records or employment records, which 
he could submit or authorization VA to obtain the records on 
his behalf.  The veteran was informed that VA would obtain a 
medical examination if necessary and that he should submit 
any pertinent medical or other records in his possession to 
help his claim.  The veteran was given 60 days to submit 
additional evidence.  

In the April 2002 SSOC, the RO considered additional evidence 
consisting of VA records, a report of VA examination, a VA 
vocational rehabilitation folder and the reply from the SSA.  
In the SSOC, the RO cited 38 C.F.R. § 3.159, providing actual 
notice of the pertinent, VCAA provisions.  In August 2002, 
the veteran submitted private medical records that the RO 
considered in the September 2002 SSOC.  Also in September 
2002, the veteran indicated that he had no more evidence to 
submit.  In the December 2002 SSOC, the RO summarized the 
evidence and the reason for each determination.  In response, 
the veteran reiterated that he had no more evidence.  The 
last SSOC was issued in March 2003 addressing the knee 
disabilities 
in light of the findings from a VA examination conducted in 
February 2003.  At a hearing before the Board in June 2003, 
the veteran testified about his knee disabilities. 

To the extent that the November 2001 notice did not 
specifically inform the veteran of the evidence needed to 
substantiate the claim under 38 C.F.R. § § 3.324, the veteran 
has been provided a copy of the December 2002 SSOC that 
informed him that the rating was not warranted in the absence 
of evidence of clear interference with normal employment.  He 
then had the opportunity to submit additional evidence and 
argument and to testify at a hearing. 

While the VCAA notice was not given prior to the first RO 
adjudication, VCAA notice subsequently provided by the RO 
complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
Charles v. Prinicipi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice).    

As for the content of the notice, that is, the 60 days for 
submitting evidence, prior to adjudicating the claim, the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Also, the content of the VCAA notice contained language to 
the effect that the veteran should submit any pertinent 
medical or other records in his possession that pertain to 
the claim.  38 C.F.R. § 3.159(b)(1). 

For these reasons, the lack of pre-RO-decision notice was 
harmless error and not prejudicial to the veteran and no 
further procedural development is required to comply with the 
duty to notify under the VCAA.

The Board also finds that, with respect to the claims 
currently under consideration, the duty to assist has been 
met.  Under 38 U.S.C.A. § 5103A, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The RO did obtain VA 
medical records, scheduled the veteran for VA examinations 
and attempted to obtain SSA records.  The veteran has 
submitted private medical records and has not identified any 
additional evidence pertinent to his claim, not already of 
record.  As there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

II.  Rating Pursuant to 38 C.F.R. § 3.324

A.  Factual Background

In the June 1999 rating decision, the RO denied a 10 percent 
rating based on multiple, noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 prior to August 25, 
1983, the effective date of the award of the 10 percent 
disability rating for the right knee, which is the earliest 
date for the award of compensable rating for either knee.  
The issue for consideration, therefore, is whether a 10 
percent rating under 38 C.F.R. § 3.324 is warranted prior to 
August 25, 1983. 

The pertinent evidence of record is summarized as follows. 

Lafayette Parish records disclose that in December 1976 the 
veteran reported that he was self-employed as a carpenter 
from 1972 to November 1976 and that in December 1976 he quit 
his carpenter job with a construction company because he was 
scheduled for leg surgery.  He indicated that he planned to 
resume work as soon as possible after surgery. 

Records of L.C.B., M.D., disclose that, in December 1976, the 
veteran was seen for complaints of bilateral knee pain and 
occasional instability.  The pertinent findings for the left 
knee were full range of motion, mild patellofemoral crepitus 
with pain, and no ligament instability.  For the right knee, 
the findings were full range of motion, lateral meniscus 
pain, and no ligament instability.  An arthrogram was 
recommended for the right knee to explore the lateral 
meniscus.  

In January 1977, the veteran was hospitalized by VA for 
bilateral knee pain.  Conservative treatment was recommended.  

Additional records of L.C.B., M.D., show that, in February 
1977, the veteran had a right medial meniscectomy.  The 
veteran did well postoperatively, but from April to August 
1977 he was still having mild difficulty with chondromalacia.  

In September 1977, the veteran was hospitalized by VA for 
right knee pain.  An arthroscopy revealed chondromalacia of 
the femoral condyles and chondromalacia of the patella.  On 
discharge from the hospital on September 30, 1977, it was 
noted that the veteran was unable to do heavy labor that 
required squatting or climbing a ladder. 

Additional records of L.C.B., M.D., show that, in January 
1978, the veteran had a right patellectomy.  Following 
surgery, the veteran had persistent right knee pain that was 
noted through November 1978.  When the veteran was seen in 
August 1978, he indicated that he was going to try to do 
carpentry work.  In a December 1980 statement, the physician 
stated that the veteran could not do any heavy type work or 
any work requiring a great deal of lifting, repeated 
climbing, kneeling, or anything that produced stress on the 
right leg. 

Records of a private hospital disclose that in March 1983 the 
veteran was admitted for right shoulder surgery.  On 
examination, the pertinent findings were a normal left lower 
extremity and a well-healed surgical incision around the 
right knee. 

On VA examination in October 1983, the veteran walked 
normally with no discomfort.  There was full range of motion 
of the knees.  X-rays revealed narrowing of the medial 
compartment of each knee. 

At a hearing in July 2001, the veteran testified that he 
first started to receive Social Security benefits in 1970s 
and then he was put a disability in 1992. 

B.  Analysis 

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree 
under the 1945 Schedule for Rating Disabilities the rating 
agency is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324. 

The record shows that the veteran had a right medial 
meniscectomy in February 1977.  He did well postoperatively, 
but he still had mild difficulty with chondromalacia.  In 
September 1977, he was hospitalized by VA for a right knee 
arthroscopy.  Upon discharge from the hospital on September 
30, 1977, it was noted that the veteran was unable to do 
heavy labor that required squatting or climbing a ladder.  
Additional private medical records disclose that in January 
1978 he had a right patellectomy and following surgery he had 
persistent right knee pain.  In a December 1980 statement, a 
private physician stated that the veteran could not do any 
heavy type work or any work requiring a great deal of 
lifting, repeated climbing, kneeling, or anything that 
produced stress on the right leg.  

The Board finds that the veteran's service-connected knee 
disabilities clearly interfered with normal employment on the 
basis of independent medical evidence beginning with the 
notation that the veteran, who worked as a carpenter, was 
unable to do heavy labor that required squatting or climbing 
a ladder on discharge from a VA hospital on September 30, 
1977.  Although the veteran had knee complaints 
prior to September 1977, the symptoms were described as mild, 
following a right medial meniscectomy in February 1977.  And 
no work limitations were cited or prescribed by any 
physician. 

The Board, therefore, concludes that the criteria for a 10 
percent rating for multiple noncompensable service-connected 
disabilities, from September 30, 1977, to August 24, 1983, 
pursuant to 38 C.F.R. § 3.324, have been met.  The Board also 
concludes that the criteria for 10 percent rating, pursuant 
to 38 C.F.R. § 3.324, prior to September 30, 1977, have not 
been met.  

III.  Ratings for Each Knee 

In 1999, the veteran submitted evidence that service 
connection had previously been granted and rated 
noncompensably disabling in 1975.  The RO then assigned 
separate ratings for separate periods, retroactively, in what 
is referred to as a staged rating.  Generally, when there is 
disagreement with a staged rating following the initial award 
of service connection, each rating is subject to review.  
Fenderson v. West, 12 Vet. App. 119 (19991).  Here, the 
adjudication of the claim is distinguishable for that in 
Fenderson since the staged ratings did not follow the initial 
award of service connection.  For this reason, each rating of 
the staged rating is not before the Board. 

A.  Left Knee 

1.  Factual Background 

Since the RO rated the left knee 10 percent disabling since 
August 1988, the relevant evidence of record consists of the 
following. 

Private medical records, covering the period from June 1986 
to July 1988, show that the veteran complained of multiple 
joint pain that included the knees. 

On VA examination in October 1988, the veteran stated that he 
could not work because of his knees.  On physical 
examination, the veteran walked with a regular normal gait.  
The left knee was stable without swelling.  The patella was 
stable and the extensor mechanism tracked normally.  Range of 
motion was from 0 to 120 degrees of flexion.  The veteran 
complained of pain and grimaced severely on examination.  
Neurological examination was grossly intact.  X-rays revealed 
an essentially normal left knee.  The diagnoses were left 
knee chondromalacia, by history, and osteoarthritis by 
history, the diagnosis of which was unsupported by 
examination and X-rays. 

In a report of examination, received in November 1991, the 
veteran's symptoms were described as joint pain.  It was 
noted that X-rays revealed osteoarthritis.  The diagnosis was 
moderate osteoarthritis of the left knee. 

On VA examination in June 1999, the veteran complained of 
progressive, intermittent, bilateral knee pain with any 
activity of the lower extremities.  He also complained of 
mild weakness and stiffness with prolonged sitting.  He 
reported that the left knee swelled intermittently.  He 
denied locking in the left knee.  He described periods of 
moderate flare-ups, three to four times a month, lasting two 
to three days, precipitated by different factors, including 
prolonged standing.  When present, he indicated that he 
experienced 50 to 75 percent functional impairment.  

On examination, the veteran walked with a slight limp.  His 
gait was slightly wide-based.  Range of motion of the left 
knee was from 0 to 140 degrees with pain at the extreme of 
motion.  There was tenderness to palpation of the inferior 
patella area.  There was no redness, edema, effusion, 
guarding of motion, abnormal motion, joint laxity or 
instability.  An X-ray of the left knee was interpreted as 
normal.  The diagnosis was post-fracture of the left patella 
with chondromalacia and moderate functional loss due to pain. 

On VA examination in September 2000, the veteran complained 
of constant pain and swelling of the left knee and occasional 
flare-ups.  He reported that he used a soft knee brace.  
Flexion of the left knee was to 140 degrees and extension was 
minus 10 degrees.  He was unable to straighten the knee.  
There was no instability.  There was pain with the start of 
flexion.  There was no effusion, redness, heat, or 
tenderness.  An X-ray of the left knee was interpreted as 
normal.  The pertinent diagnosis was chronic knee pain. 

In July 2001, the veteran testified that his left knee gave 
way a couple of times a month and that the knee locked.  He 
stated that the left knee was weak and he described daily 
pain and swelling.   

VA medical records document complaints of knee pain in 
February 2000 and March 2001. 

On VA examination in March 2002, which was limited to the 
left knee, the veteran complained of pain aggravated by 
bending, kneeling, squatting, climbing, standing, and 
ambulation in excess of 10 to 15 minutes.  He also complained 
of stiffness, crepitus, and occasional swelling without an 
increase in local heat.  There was no complaint of 
instability, locking, buckling, weakness, excess fatigability 
or incordination.  The examiner found that the veteran walked 
with mild limp, used a cane and that he wore a soft left knee 
brace.  There was no effusion.  There was normal range of 
motion with tenderness in full extension and in flexion in 
excess of 100 degrees with a mild facial expression of pain.  
There was no instability.  The examiner noted that there was 
likely functional loss with repeated use, manifested mainly 
by pain.  X-rays revealed mild degenerative changes.  The 
diagnosis was post-left patella fracture with history of 
subsequent development of chondromalacia of the left knee 
with residual left knee disability.  

On examination by a private physician in July 2002, the 
veteran indicated the left knee remained the most symptomatic 
joint.  The pertinent findings were no effusion and 
tenderness along the medial collateral ligaments.  The 
physician's impression was degenerative arthritis of the left 
knee with some strain and tenderness along the medial 
collateral ligaments.  

On VA examination in February 2003, the veteran complained of 
knee pain that he described as an eight on a scale of one to 
ten.  Additional symptoms included fatigability, stiffness, 
swelling, and weakness.  He denied flare-ups because the pain 
was the same every day.  He also denied dislocation and 
subluxation.  On physical examination, the veteran was able 
to do a deep knee bend with a slight amount of difficulty.  
There was no pain or fatigue.  He did have a slight amount of 
weakness, but there was no lack of endurance following 
repetitive movement of the knee.   There was no painful 
motion, edema, effusion, tenderness, redness, heat, abnormal 
movement or guarding of movement.  Range of motion was from 0 
to 140 degrees.  The ligaments were intact.  X-rays of the 
knee were normal.  The diagnosis was a normal left knee 
examination. 

During a hearing in June 2003, the veteran testified that his 
left knee is painful every day.  

2.  Analysis 

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.   

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1.  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).    

Historically and currently, the RO has rated the left knee 
disability by analogy to osteomalacia under Diagnostic Code 
5014.  Diagnostic Code 5014 provides that osteomalacia is 
rated as degenerative arthritis under Diagnostic Code 5003 on 
the basis of limitation of motion. 

Diagnostic Code 5003 provides that arthritis, established by 
X-ray findings, is rated on the basis of the limitation of 
motion under the appropriate diagnostic code for the specific 
joint.  The applicable diagnostic codes for limitation of 
motion of the knee are Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides a zero percent rating for 
flexion limited to 60 degrees, a 10 percent rating for 
flexion limited to 45 degrees, a 20 percent rating for 
flexion limited to 30 degrees, and a 30 percent rating for 
flexion limited to 15 degrees.  

Diagnostic Code 5261 provides a zero percent rating for 
extension limited to 5 degrees, a 10 percent rating for 
extension limited to 10 degrees, a 20 percent rating for 
extension limited to 15 degrees, a 30 percent rating for 
extension limited to 20 degrees, a 40 percent rating for 
extension limited to 30 degrees, and a 50 percent rating for 
extension limited to 45 degrees.  

The average normal range of motion of the knee is from 0 
degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 
4.71, Plate II.

Reconciling the various reports into a consistent picture, 
there emerges one essential element of the left knee 
disability, namely, functional loss due to pain.  Although 
there have been variations in the reports of the range of 
flexion, for example, from 0 to 120 degrees with pain (VA 
examination in October 1988), from 0 to 140 with pain in 
excess of 100 degrees (VA examination in March 2002), and 
from 0 to 140 degrees with pain (VA examinations in June 1999 
and September 2000), and, most recently, from 0 to 140 
degrees without pain (VA examination in February 2003), 
considering the finding most favorable to the veteran, that 
is, flexion in excess of 100 degrees with pain, the 
functional loss due to pain, that is, restriction of flexion 
in the remaining 40 degrees of flexion, does not approximate 
or equate to flexion limited to 30 degrees, which is the 
criteria for a 20 percent rating, the next higher rating, 
under Diagnostic Code 5260.  

As for limitation of extension under Diagnostic Code 5261, 
again the reports have varied somewhat from minus 10 degrees 
(VA examination in September 2000) to full extension (VA 
examination in March 2002), and, most recently, full range of 
motion (VA examination in February 2003).  Even assuming 
there is some additional restriction due to pain on use, it 
is not shown that extension is limited to only 10 degrees, 
which is the criteria for a compensable rating under 
Diagnostic Code 5261. 

Although the veteran has complained of left knee instability 
and wears a knee brace, the VA examination findings since 
1988 and currently show no such instability.   Rather on VA 
examination in February 2003, the ligaments were described as 
intact and there was no abnormal movement objectively 
demonstrated. 

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against a rating higher 
than 10 percent for the left knee and the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b). 

B.  Right Knee 

1.  Background

Since the RO rated the right knee 20 percent disabling since 
August 8, 1988, and 30 percent disabling from January 13, 
2000, the relevant evidence of record consists of the 
following.

On VA examination of the right knee in October 1988, the 
veteran was wearing a knee cage.  There were two surgical 
scars.  The right lower extremity musculature measured 1 cm. 
larger than the left.  There was a one-plus anterior drawer 
sign but the knee was stable in the varus and valgus 
positions.  There was no rotary instability noted.  The 
extensor mechanism tracked normally.  Range of motion of from 
0 to 120 degrees of flexion.  No swelling was noted.  The 
veteran complained of pain and grimaced severely on the 
examination.  Neurological examination was grossly normal of 
all muscle groups in the lower extremities.  X-rays of the 
right knee was essentially normal except for surgical removal 
of the patella.  The diagnoses were right knee meniscectomy 
and patellectomy, by history, and osteoarthritis by history, 
not supported by examination and X-rays.  

In a report of examination, received in November 1991, the 
veteran's symptoms were described as joint pain.  It was 
noted that X-rays revealed osteoarthritis.  The diagnosis was 
severe osteoarthritis of the right knee.  

On VA examination in June 1999, the veteran complained of 
bilateral knee pain and mild weakness and stiffness with 
prolonged sitting.  He reported constant swelling of the 
right knee and occasional instability.  He denied locking in 
the right knee.  He described periods of flare-ups, three to 
four times a month, lasting two to three days, precipitated 
by different factors, including prolonged standing.  When 
present, he indicated that he experienced 50 to 75 percent 
functional impairment.  

The examiner noted that the veteran occasionally used a knee 
brace, that he walked with a slight limp and used a cane.  
There were no episodes of dislocation or recurrent 
subluxation.  The veteran stated that he was unable to work 
after 1975 due to the persistent knee pain and that he has 
been on Social Security disability since 1975. 

Range of motion of the right knee was from 0 to 130 degrees 
with pain at the extreme of motion.  There was tenderness to 
palpation of the inferior patella area.  There was no 
redness, edema, effusion, guarding of motion, abnormal 
motion, joint laxity or instability.  An X-ray of the right 
knee revealed that the patella had been removed and there was 
no sign of fracture or dislocation.  The diagnosis was 
post-fracture of the right patella with meniscectomy and 
patellectomy with moderate functional loss due to pain.  

In June 2000, VA determined that it was not reasonably 
feasible for the veteran to achieve a vocational goal due to 
his service-connected and nonservice-connected disabilities.  
VA's vocational and rehabilitation folder discloses a work 
history of carpentry and that the veteran was unable to work 
as a carpenter since 1975 due to persistent knee pain and 
that he last worked in 1995 as a pest control sprayer. 

On VA examination in September 2000, the veteran complained 
of constant pain and swelling of the right knee and 
occasional subluxation and flare-ups.  He reported that he 
used a hinged knee brace and a cane.   Flexion of the right 
knee was to 110 degrees and extension was minus 20 degrees.  
He was unable to straighten the knee.  There was no 
instability.  There was pain with the start of flexion.  
There was no effusion, redness, heat, or tenderness.  An X-
ray of the right knee revealed mild narrowing of the medial 
and lateral compartments and that the patella had been 
removed.  The pertinent diagnosis was chronic knee pain. 

On VA examination in February 2003, the veteran complained of 
knee pain that he described as an eight on a scale of one to 
ten.  Additional symptoms included fatigability, stiffness, 
swelling, weakness, and slight instability, but no locking.  
He denied flare-ups because the pain was the same every day.  
He also denied dislocation and subluxation.  On physical 
examination, the veteran was able to do a deep knee bend with 
a slight amount of difficulty.  There was no pain or fatigue.  
He did have a slight amount of weakness, but there was no 
lack of endurance following repetitive movement of the knee.  
There was no painful motion, edema, effusion, tenderness, 
redness, heat, abnormal movement or guarding of movement.  He 
did have a slight amount of lateral/collateral laxity.  Range 
of motion was from 0 to 140 degrees.  The anterior and 
posterior ligaments were intact.  X-rays revealed removal of 
the patella and narrowing of the joint space.  The diagnosis 
was post-right patellectomy with narrowing of the joint 
space. 

During a hearing in June 2003, the veteran testified that his 
right knee was not stable and that he has swelling and pain 
every day. 

2.  Analysis 

a.  A Rating in Excess of 20 Percent 
From August 8, 1988, to January 12, 2000

The RO has rated the right knee disability under Diagnostic 
Code 5257, pertaining to recurrent subluxation or lateral 
instability.  Under Diagnostic Code 5257, moderate impairment 
is rated 20 percent and severe impairment is rated 30 
percent.  

The record from 1988 to 2000 shows that the veteran 
complained of right knee pain and occasional instability and 
that he wore a knee brace, used a cane and walked with a 
slight limp.  The pertinent findings were a one-plus anterior 
drawer sign, but the knee was stable in the varus and valgus 
positions with no rotary instability (VA examination in 
October 1988), and no joint laxity or instability was found 
on VA examination in June 1999.  In June 1999, the diagnosis 
was moderate functional loss due pain.  On the basis of these 
findings, the Board concludes that no more than moderate 
right knee impairment under DC 5257 was demonstrated during 
this period. 

The Board has also considered whether a higher rating was 
warranted on the basis of limitation of motion, but the 
findings of 0 to 120 degrees of flexion with pain (VA 
examination in October 1988) and of 0 to 130 degrees with 
pain (June VA examination in 1999) do not approximate or 
equate to flexion limited to 15 degrees under Diagnostic Code 
C 5260 or extension limited to 20 degrees under Diagnostic 
Code 5261, which are the criteria for a 30 percent rating. 

And there is no basis for rating the right knee disability 
under the Diagnostic Code for arthritis because arthritis has 
not been adjudicated as a service-connected disability.  
VAOPGCPREC 23-97. 

b.  A Rating in Excess of 30 Percent 
From January 13, 2000

The current 30 percent rating is the maximum schedular rating 
under either Diagnostic Code 5257(instability) or Diagnostic 
Code 5260 (limitation of flexion).  The criteria for the next 
higher schedular rating for the knee is extension limited to 
30 degrees or ankylosis of the knee in flexion between 10 and 
20 degrees.  Neither of which has been shown as evidence by 
flexion to 110 degrees and 20 degrees loss of extension (VA 
examination in September 2000) and full range of motion on VA 
examination in February 2003.  Even assuming there is some 
additional restriction due to pain, it is not shown the 
functional loss due to pain approximates extension limited to 
30 degrees or ankylosis of the knee in flexion between 10 and 
20 degrees. 

C.  Conclusion 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against each of the 
claims for increase and the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b). 


While the discussion above involves consideration of the 
rating schedule, the Board also finds that there is also no 
evidence that during any period under consideration, either 
knee disability is so exceptional or usual, with related 
factors such as marked interference with employment (beyond 
that contemplated in the assigned evaluation) or repeated 
hospitalization, so as to warrant referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for assignment of an extra-schedular 
rating, pursuant to 38 C.F.R. § 3.321(b)(1).


ORDER

A 10 percent rating for the service-connected knee 
disabilities, pursuant to 38 C.F.R. § 3.324, prior to 
September 30, 1977 is denied. 

A 10 percent rating for the service-connected knee 
disabilities, pursuant to 38 C.F.R. § 3.324, from September 
30, 1977, to August 24, 1983, is granted subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.  

A rating in excess of 10 percent for service-connected 
residuals of a left patella fracture and chondromalacia is 
denied. 

A rating in excess of 20 percent for service-connected 
residuals of a right patella fracture with meniscectomy and 
patellectomy from August 8, 1988 to January 12, 2000, is 
denied. 

A rating in excess of 30 percent for service-connected 
residuals of a right patella fracture with meniscectomy and 
patellectomy from January 13, 2000, is denied.




REMAND

During the hearing in June 2003, the veteran referred to two 
private physicians, who have treated him for a back 
disability.  In August 2003, the veteran submitted VA 
records, pertaining to his back disability without a waiver 
of initial consideration by the RO.  

To ensure that VA meets its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
hereby REMANDED to the RO for the following action: 

1.  Ask the veteran for the records of J. 
M. Lipstate, M.D., pertaining to 
treatment of his back disability.  And 
ask the veteran to provide information 
about the neurosurgeon who has also 
treated him. 

2.  Notify the veteran to submit any 
evidence in his possession that pertains 
to the claim. 

3.  In light of the additional evidence, 
a June 2003 VA outpatient record, which 
was submitted to the Board, obtain a 
medical opinion to the issue of service 
connection for degenerative joint disease 
and degenerative disc disease of the 
lumbar spine, secondary to 
service-connected knee disabilities. 

4.  After the above development, 
adjudicate the claim, considering all the 
evidence of record.  If the benefit 
sought on appeal is denied, provide the 
veteran with a supplemental statement of 
the case.  Thereafter the case should be 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



________________________________	    
______________________________ 
     GEORGE E. GUIDO JR. 			    CONSTANCE B. TOBIAS 
   Acting Veterans Law Judge,			       Veterans Law 
Judge, 
   Board of Veterans' Appeals			    Board of 
Veterans' Appeals


		
	JACQUELINE E. MONROE			Veterans 
Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



